DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “units” in claims 1 and 3-5.  Corresponding structure for the “units” are found at least in Claim 2 and by rotation angle sensor 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikamo (US 20160288823 A1).
Regarding Claim 1, Mikamo discloses an angle computing device [Fig. 1] comprising:
a first computing unit configured to compute a rotation angle of a motor based on a detection signal [Paragraph [0037] – “The MPU 22 calculates the rotation angle θ of the motor 12 based on the first to fourth electric signals S1 to S4”] from a detection unit that detects the rotation angle of the motor [Paragraph [0029] – “The rotation angle sensor 13 generates a first electric signal S1, a second electric signal S2, a third electric signal S3, and a fourth electric signal S4 in accordance with a rotation angle θ of the motor 12 (to be exact, a rotating shaft 12a of the motor 12).”]; and
a second computing unit configured to compute turn number information indicating the number of turns of the motor [Paragraph [0031] – “The rotation detector 23 detects the number of rotations and the rotating direction of the motor 12 based on the first to fourth electric signals S1 to S4.”] as information used to compute the rotation angle [Paragraph [0050] – “Thus, the rotation angle sensor 13, the rotation detector 23, and the MPU 22 function as a rotation angle detection apparatus that detects the rotation angle θ of the motor 12 (to be exact, the rotating shaft 12a).”] based on the detection signal from the detection unit [Paragraph [0031] – “The rotation detector 23 detects the number of rotations and the rotating direction of the motor 12 based on the first to fourth electric signals S1 to S4.”],
wherein, when a start switch of a vehicle is off, the first computing unit stops and the second computing unit computes the turn number information [Paragraphs [0051-[0053] – “When the power switch 33 is turned off, the MPU 22 turns on the power relay 36 to continue supplying power to the MPU 22[.] … After storing the rotation angle θ and the number of rotations N in the storage apparatus, the MPU 22 turns off the power relay 36 to power down the MPU 22. … Accordingly, in the present embodiment, the rotation angle sensor 13 and the rotation detector 23 continue to be supplied with power so that the number of rotations N of the motor 12 is continuously counted even while the power switch 33 is off.”], and
wherein, when the start switch is on, the first computing unit computes the rotation angle using the turn number information that is computed by the second computing unit while the start switch is off [Paragraph [0050] – “Thus, the rotation angle sensor 13, the rotation detector 23, and the MPU 22 function as a rotation angle detection apparatus that detects the rotation angle θ of the motor 12 (to be exact, the rotating shaft 12a).”].

Regarding Claim 2, Mikamo discloses that the second computing unit is an application specific integrated circuit that outputs a predetermined output in response to a specific input [Fig. 1 – rotation detector 23]; and the first computing unit is a microcomputer that reads a program stored in a storage unit and performs a computation based on the program [Fig. 1 – MPU 22].

Regarding Claim 3, Mikamo discloses that, in a case where the start switch is off [Paragraphs [0051-[0053] – “Accordingly, in the present embodiment, the rotation angle sensor 13 and the rotation detector 23 continue to be supplied with power so that the number of rotations N of the motor 12 is continuously counted even while the power switch 33 is off.”], when rotation of the motor is detected, the second computing unit Paragraph [0050] – “Symbol N represents the number of rotations (the number of periods) when one rotation is defined as one period of the rotation angle θ, that is, a variation in electrical angle from 0° to 360°. The number of rotations N is acquired through the rotation detector 23.”  Rotation cycle when rotation is not occurring would be infinitely long.].

Regarding Claim 4, Mikamo discloses that the second computing unit is configured to detect the rotation of the motor when a difference between a voltage value of a current detection signal detected by the detection unit and a voltage value of an immediately preceding detection signal detected by the detection unit is equal to or greater than a threshold value [Paragraph [0050] – “Symbol N represents the number of rotations (the number of periods) when one rotation is defined as one period of the rotation angle θ, that is, a variation in electrical angle from 0° to 360°. The number of rotations N is acquired through the rotation detector 23.”  Number of rotations counted when a period is completed.].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikamo (US 20160288823 A1) and Kawano et al. (US 20120273290 A1)[hereinafter “Kawano”].
Regarding Claim 5, Mikamo discloses that the second computing unit is configured to intermittently compute the turn number information when the start switch is off [Paragraphs [0051-[0053] – “Accordingly, in the present embodiment, the rotation angle sensor 13 and the rotation detector 23 continue to be supplied with power so that the number of rotations N of the motor 12 is continuously counted even while the power switch 33 is off.”], But fails to disclose intermittently computing the turn number information in a cycle that is longer than a cycle in which the turn number information is computed when the start switch is on.
	However, Kawano discloses performing computations in such a manner [Abstract –“ calculating a motor rotation angle in the second state, thereby enabling continuous calculation of the motor rotation angle even when the motor control is stopped, for carrying out monitoring the sub calculation unit (102) by means of second monitoring unit (201), thereby securing reliability, and for calculating the motor rotation angle in a second calculation cycle in the second operation state, the second calculation cycle being longer than a first calculation cycle in the first operation state, thereby reducing a current consumption.”].  It would have been obvious to operate the device in such a way in order to save power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865